DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 1/26/2018. It is noted, however, that applicant has not filed a certified copy of the South Korean application 10-2018-0009971 as required by 37 CFR 1.55.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn on 7/1/2022.
The application has been amended as follows: 
Claim 21, second to last line, the limitation “ejection” has been changed to –ejector--.

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.  Claims 2-11 are allowed for being dependent on claim 1 and claims 13 and 15-20 are allowable for being dependent on claim 12.
Pertinent to the reasons for allowance are closest prior art of record, Ji (US 2018/0216863), discussed in detail in the action mailed on 2/15/2022, which for the sake of brevity will not be included, and Kim et al. (US 9,568,232), is discussed below.
Kim teaches a control method of a refrigerator (Fig. 1) that includes an ice tray (Figs. 4 and 5, 110) configured to receive water and to generate ice pieces, a motor (Fig. 6, 1510) configured to rotate in a first direction (“first direction” which is counter-clockwise, column 9, lines 26-35, “Since the motor 1510 rotates clockwise and counterclockwise, the ejector rotates in a first direction when the motor rotates in a first direction…”) and a second direction (clockwise) opposite the first direction, an ejector (Fig. 3 and 4, 120) that includes a rotary shaft (Fig. 3, 122) connected to the motor and configured to rotate the ice pieces in the ice tray to discharge the ice pieces from the ice tray, and a protrusion pin (Figs. 3 and 9, 124) that protrudes in a radial direction (Fig. 9, direction along the protrusion pin facing outwards from the shaft) of the rotary shaft and that is configured to contact the ice pieces, an ice bank (Fig. 1, 200) configured to receive the ice pieces discharged from the ice tray, a first sensor (Fig. 9, comprising hall sensor 1536, rotation member 1532 and cam 1522) that is configured to detect a rotation position (column 9, lines 42-49, “In addition, the driving unit 150 further includes a first Hall sensor unit to sense an angular position of the ejector”) of the ejector and includes a rotation member (Fig. 9, 1532) and a cam (Fig. 9, cam 1522), the cam having a plurality of grooves (Fig. 9, 1523 and 1524), a second sensor (Fig. 9, ice level sensor 1556) configured to  detect a level of the ice pieces received in the ice bank (column 9, lines 42-49, “a second Hall sensor unit to sense an angular position of the ice-fullness sensing bar.”), and a heater (Fig. 4, heater 140) configured to supply heat to the ice tray (column 6, lines 37-43, “The heater 140 heats the surface of the ice tray…to slightly melt the ice…Accordingly, the ice stuck to the surface of the ice tray 110 may be easily separated when the ejector 120 rotates”), the control method being performed by a controller (circuit board 1580 combined with “main controller” of column 12, lines 30-37, “Thereby, the circuit board 1580 executes the test mode according to an operation signal from the switch 1505, and rotates the motor 1510 in the forward direction or reverse direction. The circuit board 1580 delivers the sensing signals from the first Hall sensor 1536, the second Hall sensor 1566, and the temperature sensor 182 to a main controller provided to the body of the refrigerator. In addition, the circuit board 1580 receives a signal for an operational command from the main controller to operate the motor 1510.”) and comprising:
sensing, using the first sensor, a rotation of the ejector is initiated (column 12, lines 52-60, “initial position (hereinafter referred to as , referred to as a “first position” and see column 9, lines 47-50, “a first groove 1523 to define the initial angular position of the ejector 120” using hall sensor 1536, rotation member 1532 and cam 1522 which contains groove 1523)

The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 1, 12 and 21. There are no prior art teachings that would otherwise supplement or substitute the teachings of Ji et al. or Kim et al. to arrive at the claimed invention. The prior art fails to teach the arrangement of “based on a determination that the storage compartment door is opened, rotating the ejector by a second amount of rotation” as claimed in claim 1, wherein a controller is configured to “rotate the ejector by a first amount of rotation based on the door switching sensor sensing that the storage compartment door is closed during the rotation of the ejector, and rotate the ejector by a second amount of rotation based on the door switching sensor sensing that the storage compartment door is switched from a closed state to an opened state during the rotation of the ejector.” as claimed in claim 12, and “wherein an amount of rotation of the ejector based on the storage compartment door being opened is greater than an amount of rotation of the ejector based on the storage compartment door being closed” as claimed in claim 21 . 
Although other prior art teachings, such as May et al. (US 2016/0054042) provides support for a refrigerator (Fig. 1) including an ice maker (Fig. 3), wherein the refrigerator includes a door switching sensor (ambient light sensor 200) which is an ambient light sensor configured to sense whether a storage compartment door is opened or closed (See paragraph 0032, lines 1-8) and rotation of an ejector (Fig. 3, 164) based on the storage compartment door being closed (paragraph 0034, lines 1-5, “In some embodiments, as illustrated in Fig. 3, the sensor 200 may further be in communication with the motor 160 (which rotates the ejector), such as between an on position and an off position.  …In general, the sensor 200 may be operable such that…the motor 160 is turned on when the light 180 is off”, meaning when the door is open, rotation does not occur because the motor is off), May does not provide support nor motivation for modifying Ji or Kim to include the modification to the method of “based on a determination that the storage compartment door is opened, rotating the ejector by a second amount of rotation” to claim 1, “rotate the ejector by a first amount of rotation based on the door switching sensor sensing that the storage compartment door is closed during the rotation of the ejector, and rotate the ejector by a second amount of rotation based on the door switching sensor sensing that the storage compartment door is switched from a closed state to an opened state during the rotation of the ejector.” as claimed in claim 12, and “wherein an amount of rotation of the ejector based on the storage compartment door being opened is greater than an amount of rotation of the ejector based on the storage compartment door being closed” as claimed in claim 21 .. 
It should also be noted that the intended purpose and operating principles of Ji or Kim, modified by May, require the specific arrangement of not operating the motor which rotates the ejector when it is determined that the door is opened, as taught by May in paragraph 0034, “In general, the sensor 200 may be operable such that the motor 160 is 
turned off when the light 180 is on and the motor 160 is turned on (but not necessarily always operating) when the light 180 is off.”. One of ordinary skill in the art would recognize that any modifications to Ji or Kim, modified by May, to arrive at the claimed invention would be based on improper hindsight, and would render Ji or Kim, modified by May, inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing Ji or Kim, modified by May, would change the principles of operation thereof, since it would require completely redesigning the structure of the apparatus such that the system achieves the intended purpose of providing the various modes of operation (i.e. May explicitly teaches against rotating the ejector when the door is open as taught in paragraph 0034), as currently described therein. For instance, rearranging ejector to rotate when the door is open would consequently require completely rearranging the ejector to operate based on the direct result of the door being sensed open most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763